[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-11763         ELEVENTH CIRCUIT
                                   Non-Argument Calendar    DECEMBER 29, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                          D.C. Docket No. 1:09-cr-00506-ODE-LTW-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                             Plaintiff-Appellee,

                                        versus

DONEY ALEXANDER PINEDA-FUENTES,

                                                  lllllllllllllllllllllDefendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                     (December 29, 2010)



Before TJOFLAT, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

         Defendant-appellant Doney Alexander Pineda-Fuentes was deported to
Honduras in 2006 after being convicted of sexual battery. He illegally reentered

the United States the following year. In 2009, he was arrested in connection with

a state charge of battery that was later dismissed. He was then charged in federal

court with illegal reentry, in violation of 8 U.S.C. § 1326(a), and he pleaded guilty.

      The district court determined Pineda-Fuentes’ sentencing guideline range as

46 to 57 months’ imprisonment. The statutory maximum sentence under § 1326 is

twenty years’ imprisonment. Pineda-Fuentes argued that the court should vary

downward from the guideline range because he had returned to the United States

to visit his son, who required multiple surgeries to correct a cleft palate. After

considering all of the sentencing factors, the district court determined that a

guideline sentence was necessary to deter Pineda-Fuentes from committing future

crimes. The court sentenced him to 46 months’ imprisonment.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). Under the

abuse of discretion standard, we will affirm the sentence “unless we find that the

district court has made a clear error of judgment.” United States v. Frazier, 387

F.3d 1244, 1259 (11th Cir. 2004) (en banc). “[W]e will not second guess the

weight (or lack thereof) that the [district court] accorded to a given factor . . . as

long as the sentence ultimately imposed is reasonable in light of all the

                                            2
circumstances presented.” United States v. Snipes, 611 F.3d 855, 872 (11th Cir.

2010) (quotation omitted).

      The district court is required to “impose a sentence sufficient, but not

greater than necessary, to comply with the purposes set forth in” 18 U.S.C.

§ 3553(a)(2). 18 U.S.C. § 3553(a). The § 3553(a)(2) purposes include the need to

reflect the seriousness of the offense, promote respect for the law, provide just

punishment for the offense, deter criminal conduct, protect the public from the

defendant’s future criminal conduct, and provide the defendant with needed

educational or vocational training or medical care. 18 U.S.C. § 3553(a)(2). The

court must also consider the nature and circumstances of the offense, the

defendant’s history and characteristics, the kinds of sentences available, the

applicable guideline range, the pertinent policy statements of the Sentencing

Commission, the need to avoid unwarranted sentencing disparities, and the need to

provide restitution to victims. Id. § 3553(a)(1), (3)-(7).

      We determine whether a sentence was substantively reasonable by

examining the sentence in light of the record and the § 3553(a) factors. United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). “The party challenging a

sentence has the burden of establishing that it was unreasonable.” Snipes, 611

F.3d at 872.

                                           3
      Here, we conclude that the sentence imposed is reasonable and Pineda-

Fuentes has not shown otherwise. The 46-month sentence represented the lowest

sentence within the applicable guideline range and we ordinarily expect such a

sentence to be reasonable. United States v. Alfaro-Moncada, 607 F.3d 720, 735

(11th Cir. 2010). Pineda-Fuentes’s sentence was also well below the 20-year

statutory maximum penalty, further indicating that it was a reasonable sentence.

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008), cert. denied, 129

S.Ct. 2848 (2009). In addition, the sentence met the § 3553(a) sentencing goals;

considering Pineda-Fuentes’s criminal history and disregard for the criminal and

immigration laws of the United States, a sentence within the guideline range was

necessary to promote respect for the law, provide just punishment, deter Pineda-

Fuentes from further criminal activity, and protect the public. Furthermore,

although Pineda-Fuentes argues that his guideline sentence was unreasonably

long, his low-end sentence indicates that the court considered Pineda-Fuentes’s

characteristics, history, and reason for returning to the United States. We will not

re-weigh these factors. Snipes, 611 F.3d at 872. Accordingly, the sentence is

      AFFIRMED.




                                          4